Title: From John Adams to Citizens of Washington City, 5 June 1800
From: Adams, John
To: Washington City, Citizens of


To the Inhabitants of the Citizens of Washington

Fellow CitizensCity of Washington At the Capitol June 5th 1800.

I receive with pleasure, in this address, your friendly welcome to the city and particularly to this place.—I congratulate you, on the blessings, which providence has been pleased to bestow, in a particular manner, on this situation, and especially on its destination to be the permanent seat of government. May the future councils of this august temple be forever governed by truth and liberty, friendship, virtue and faith, which as they are themselves, the chief good and principal blessings of human nature, can never fail to insure the union safety, prosperity and glory of America.

JA